Citation Nr: 0009959	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for dental problems (other 
than periodontal disease and missing teeth numbers 2 through 
5), claimed as secondary to service-connected mucoepidermoid 
carcinoma, right parotid gland.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
November 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for dental problems. 

In an April 1999 rating decision, the RO granted service 
connection for missing teeth numbers 2 through 5, secondary 
to the veteran's service connection post-operative right 
parotid gland carcinoma.  In May 1999, the veteran submitted 
a signed statement indicating that this decision did not 
satisfy his appeal regarding the RO's October 1998 rating 
decision.  In essence, the veteran appears to have contended 
that the RO's April 1999 grant of service connection for 
missing teeth numbers 2 through 5 did not cover all of the 
dental disabilities for which he had originally claimed 
entitlement to service connection.  Thus, the veteran's claim 
of entitlement of entitlement to service connection for 
dental problems (other than missing teeth numbers 2 through 
5) was continued on appeal.

In an October 1999 rating decision, the RO also granted 
service connection for periodontal disease for treatment 
purposes only.  It appears from a review of the record that 
this decision also failed to satisfy the veteran.



REMAND

In February 2000, the Board sent a letter to the veteran 
requesting clarification as to whether he desired a personal 
hearing before a member of the Board.  The Board advised the 
veteran that if he did not respond within 30 days from the 
date of this letter, it would be assumed that he still 
desired to appear for a hearing before a member of the Board 
and that arrangements would be made to have his case remanded 
for such a hearing.  There is no indication in the record 
that the veteran responded to the Board's February 2000 
letter.  Because the Board may not proceed with an 
adjudication of the veteran's claim without affording him an 
opportunity for a personal hearing, a remand is required.  
See 38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a) (1999).

Thus, to ensure full compliance with due process 
requirements, this case is remanded for the following action:

The RO should schedule the veteran for a 
travel board hearing at the RO.  
Appropriate notification should be given 
to the veteran and his representative, 
and such notification should be 
documented and associated with the 
veteran's claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



